Per Curiam.
We decide that the acts charged against the defendant and upon which the prosecution is based do not amount to engaging in the business of insurance as that term is understood and defined in law. A violation of section 54 of the Insurance Law, therefore, was not shown.
It follows that the judgment should be reversed, the information dismissed, and the fine remitted.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.
Judgment unanimously reversed, the information dismissed, and the fine remitted.